Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2020 has been entered.
 
CLAIMS UNDER EXAMINATION
        Claims 1, 3-11, 13, 16-21 and 45-47 have been examined on their merits.

PRIORITY
Provisional Application 62195287, filed on 21 July 2015, is acknowledged. Neither the Provisional or Non-Provisional Application provide support for the limitations recited in claims 3 and 46-47.

WITHDRAWN REJECTIONS:
The rejection of claims 9-11, 13 and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by amendment of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.

Claim 1 and 45 have been amended to recite the bodily fluid sample from a subject is a whole blood sample. Claims 3 and 46 recite the first processed sample contains “all components” from the bodily fluid sample (hence, the whole blood sample of a subject). Claim 47 recites the second processed sample contains “all components” from the 
In embodiments, a bodily fluid sample or portion thereof which has been, for example, collected from a subject, processed, or transported according to a system or method provided herein may be divided into at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 30, 35, 40, 50, 100, 200, 300, 400, 500, 1000, 5,000, 10,000 or more different portions. For descriptions of division of a sample into multiple portions provided herein, an “original sample” or the like refers to the sample that is used at the start of a given sample division process. Thus, while an “original sample” may be, for example, a sample that was directly obtained from a subject (e.g. whole blood), it may also include any other sample (e.g. sample that has been processed or previously divided in a separate sample division procedure) that is used as the starting material for a given sample division procedure. In embodiments, an “original sample” may be subject to both sample division and dilution steps; in such circumstances, reference to the “original sample” refers to a starting material that is used for the combination sample dilution/sample division procedure. When a sample is divided into different portions, the different portions may contain different amounts of the original sample. For instance, if an original sample having of volume of 100 microliters is divided into 5 portions, one portion may contain 50 microliters original sample, another portion may contain 25 microliters original sample, another portion may contain 15 microliters original sample, another portion may contain 8 microliters original sample, and the last portion may contain 2 microliters original sample. Likewise, when a sample is both diluted and divided into different portions, the different portions may have different degrees of dilution relative to the original sample. For example, if an original sample is divided into three portions, one portion may be diluted 5-fold relative to the original sample, another portion may be diluted 20-fold relative to the original sample, and the third portion may be diluted 200-fold relative to the original sample.

Therefore the Instant Specification discloses an original sample that is diluted into different portions. While the Instant Specification discloses the use of an “original sample”, neither the Instant Specification nor originally filed claims provide support for a first and second processed sample containing “all components” of a whole blood sample from a subject. The Applicant has not identified the sections of the specification that provide support for processed samples containing “all components” of whole blood from a subject.

A consideration of the four corners of the specification does not reflect that applicants have actually invented the claimed invention.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-11, 13, 16-21 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (Systems, Devices and Methods For Bodily Fluid Sample Collection and Transport. WO2014/088606 12 June 2014) in view of Tucker et al. (Methods and Devices For Preparation of Enriched Biological Fluids. US 2017/0000826 with benefit of Provisional application 62/188,118 filed on 02 July 2015) as evidenced by Sigma Aldrich (Natural Gravitation Forces and Centrifugation, pages 1-3. 2011) and Dictionary.com.

Holmes et al. teach a bodily fluid sample collection system, device and method (Abstract). Claim 1 has been amended to recite “wherein the bodily fluid sample comprises whole blood”. It is of note the claim recites a bodily fluid sample, a first processed sample and a second processed sample. Therefore the claim is interpreted to mean the bodily fluid sample is required to comprise while blood. The first and second processed sample are not required to comprise whole blood.

Holmes teaches the bodily fluid may be blood ([0004]). The reference teaches the use of “whole blood” (i.e., [0041] [0042]). In embodiments where blood is collected, this embodiment may be useful for accurately collecting small volumes of bodily fluid that are often associated with non-venous blood draws ([0004]). 



In at least one embodiment described herein, methods are provided for the physical transport of small volumes of bodily fluid in liquid form from one location to another location. By way of nonlimiting example, the samples are collected in liquid form at a collection site, transported in liquid form, and arrive at an analysis site in liquid form. In many embodiments, the liquid form during transport is not held in a porous matrix, wicking material, webbing, or similar material that would prevent sample from being extracted in liquid form at the destination site. In one embodiment, small volume of sample in each sample vessel is in the range of about I ml to about 500 microliters. Optionally, small volumes are in the range of about 500 microliters to about 250 microliters. Optionally, small volumes are in the range of about 250 microliters to about 100 microliters. Optionally, small volumes are in the range of about 100 microliters to about 50 microliters. Optionally, small volumes are in the range of about 80 microliters to about 40 microliters. Optionally, small volumes are in the range of about 40 microliters to about 1 microliter. Optionally, small volumes are in the range of about 1 microliter to about 0.3 microliters. Optionally, small volumes are in the range of about 0.3 micro liters or less.

Therefore Holmes teaches physically transporting small volumes of bodily fluid from one location (hence, a first location) to another (hence, a second location). Further, the art suggests small volumes which are about 500 microliters or less, but greater than 30 microliters or less. A transport container may be used to receive and retain a sample vessel or a plurality of sample vessels ([0012]). Holmes discloses ([0064]):

In methods described herein involving transporting at least a vessel from a sample collection site to a sample receiving site, in embodiments, the method may further comprise centrifuging the vessel before it is transported. In methods described herein involving transporting a plurality of vessels from a sample collection site to a sample receiving site, in embodiments, the method may further comprise centrifuging the plurality of vessels before they are transported.

As evidenced Sigma Aldrich, centrifugation is defined as “the separation of particles by sedimentation”. As evidenced by Dictionary.com, a centrifuge is a machine that rotates at high speed. Therefore centrifugation, as disclosed by Homes, is interpreted to be an accelerated sedimentation force.



Upon arrival of a sample vessel containing a sample at a location for processing or analysis of the sample, the sample vessel may be processed (e.g. shaken, rotated, mixed or centrifuged) before the sample is removed from the sample vessel ([00487]).

While Holmes suggests centrifugation, the art is silent regarding the speed at which the sample is centrifuged.

Tucker teaches “methods for whole blood fractionation” ([0003]). The art teaches “whole blood fractionation can be achieve by centrifuge” ([0003]). The art teaches the use of whole blood from a subject that is obtained by any whole blood collection means ([0012]). Centrifugation conditions (e.g. relative centrifugal force (RCF), time, etc.) determine the extent and degree of blood fluid fractionation ([0013]). In an embodiment, a method of fractionating whole blood includes centrifuging whole blood twice, wherein the first centrifugation is a hard spin and the second centrifugation is a soft spin ([0013]). In an embodiment, the hard spin is greater than 2000xg or from about 1500xg to about 2000xg (hence, of at least about 1400g or greater). In an embodiment a soft spin is from about 30xg to about 200xg (hence, greater than about 10g but less than about 500g ([0013]).


It would have been obvious to combine the teachings of Holmes and Tucker by using the disclosed two spin protocol to process blood. One would do so since Holmes teaches separating blood by centrifugation, and Tucker teaches a two spin protocol to process blood that comprises subjecting a blood sample to a first spin of at least about 1400xg and a second spin of between about 10xg to about 500xg. One would use the disclosed protocol when fractionating whole blood into different layers as taught by Tucker. One would expect success since Tucker teaches a two spin centrifugation can be used to process blood. One would expect similar results since both Holmes and Tucker are directed to methods of processing blood. Therefore claims 1 and 45 are rendered obvious (claims 1 and 45). While Holmes teaches a sample vessel may be centrifuged before it is stored or shipped, such that the whole blood is separated into “plasma and pelleted cells in the sample vessel before it is shipped” ([00475]), Holmes does not teach any components are removed from blood prior to shipping to a second location. Therefore it is interpreted to contain all blood components. Claims 3 and 46 are included in this rejection (claims 3 and 46).

Holmes teaches a separator gel may be in the sample vessel to keep select portions of the sample away from other portions of the sample ([0009]). Following centrifugation, the separator material stops flowing and remain as a soft barrier between solution and non-solution layers ([0009]). Cells and plasma are separated by said barrier material ([0034]). Because a plasma separator gel separates plasma from cells, claim 4 is rendered obvious (claim 4). Because the art teaches a plasma separator gel to separate plasma from blood components, claim 5 is rendered obvious as claimed claim 5). Claim 6 is rejected on the same grounds (claim 6). As recited above, Holmes uses centrifugation to apply an accelerated sedimentation force. Therefore claims 7-8 are included in this rejection (claims 7-8).

Claim 9 recites each of the samples undergoes a first sedimentation on an individual basis, but a plurality of samples undergoes a second sedimentation simultaneously as a group. Holmes teaches each of the samples can be destined for individually selected analysis ([0015]). Holmes teaches the method comprises using an individually addressable sample vessel configuration. Groups of sample vessels such as those in a common carrier may be addressed pre-defined groups. Optionally, Holmes teaches sample vessels in a common carrier may be individually addressed ([0019]). This is interpreted to mean the samples may be processed on an individual basis and as a group. As recited above, Tucker teaches the use of a two spin protocol to separate blood components. It would be obvious to centrifuge samples individually for a first spin, and as a group for the second spin since Holmes teaches samples can be addressed both individually and as a group. Figure 40B illustrates a plurality of “sample vessels” (element 3134) (see [00454]). Because the art teaches it is a sample vessel, a sample is interpreted to be in each vessel. Holmes teaches the use of a transport container used to reach a second location ([0008]). Therefore claim 9 is rendered obvious as claimed (claim 9).

Claim 10 recites each of the samples undergoes a first sedimentation on an individual basis, but a plurality of samples undergoes a second sedimentation as a group. This limitation is rendered obvious as set forth in the rejection of claim 9 supra. Further, claim claim 10).

Holmes teaches the use of a “tray centrifuge” to handle a plurality of samples simultaneously ([00501]). Figure 40B illustrates a plurality of “sample vessels” (element 3134) (see [00454]). Because the art teaches it is a sample vessel, a sample is interpreted to be in each vessel. Holmes teaches the use of a transport container used to reach a second location ([0008]). Therefore claim 11 is included in this rejection (claim 11).

Claims 13 and 16-17 recite the amount of space in the sample container that does not contain sample. Holmes teaches samples are stored in a sample vessel (supra). As recited in the rejection of claim 1, Holmes teaches the volume of sample in each sample vessel is in the range of about 500 microliters to about 250 microliters ([0005]). Further, Holmes teaches the sample vessel may be sized to contain no more than about 600ul (see [0080]). It is the Examiner’s position the amount of unused volume will depend on the size of the container, and the volume of the sample. As the size of the sample vessel decreases, and the amount of sample increases, one would expect to see a claims 13 and 16-17).

Holmes teaches the use of a transport container with trays configured so that any information storage units on the sample vessels are easily readable without having to remove the sample vessels from the trays. Holmes teaches holders with openings at the bottom that allow information storage units on the bottom to be visualized while the sample vessels are still in the trays ([00452]). Each vessel may have an information storage unit associated with it ([0031]). FIG. 18F shows a bottom-up view of an underside of one of the sample vessels that includes an information storage unit that is a barcode ([00387]). The sample identity and/or the identity of the individual who provided the sample could be tracked. Information associated with the individual or individuals and other information of who provided the sample may be included ([0109]). The information storage unit may be detectable via an optical detection device. For example, a barcode scanner may be capable of reading the information storage unit ([00324]). The art teaches simultaneous scanning ([0034]). Therefore claim 18 is included in this rejection (claim 18).

The shipping container illustrated in Figure 40C is broadly interpreted to read on a shipping frame. The art teaches it contains stackable trays ([0045]). The method comprises simultaneous bar code scanning of undersides of sample vessels in the tray (supra). Therefore claim 19 is included in this rejection (claim 19).

 (claim 20).

Holmes teaches the vessels are arranged such that there are at least two vessels in each transport container with sample fluid from the same subject, wherein at least a first sample includes a first anticoagulant and a second sample includes a second anticoagulant in the matrix ([0028]). Therefore the prior art obviates some samples with a first anticoagulant, and others having a second different anticoagulant. Therefore claim 21 is included in this rejection (claim 21).

Examiner notes neither reference requires complete removal of a whole blood constituent. Holmes does not teach removal of a whole blood component. It is of note that while Tucker teaches in an illustrative embodiment, at least a portion of PPP can be removed after a first centrifugation and before a second centrifugation, the reference teaches this may be at least half ([0021]). While the amount of PPP may be reduced, the sample would still contain some of the PPP component. Therefore this component (and all components) would still be present. Therefore claim 47 is included in this rejection (claim 47).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS


“At least a portion of the PPP layer can be removed and the remaining fluid transferred to a different container.” Page 1, lines 12-13. 

“In an illustrative embodiment, at least a portion of the plasma layer (PPP) can be removed 15 after a first centrifugation and before a second centrifugation. In embodiment, at least half, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% of the plasma layer (PPP) is removed. The removed PPP can be saved for other purposes, such as diluting a final PRP preparation or used for creating an autologous clot. Following removal of at least a portion of PRP, the remaining blood components can be transferred to a second container (e.g., a centrifuge tube, a syringe (e.g., an Arthrex ACP® double syringe). (Page 4, lines 14-20)

Applicant notes Instant claim 3 recites a first processed sample containing all components from the bodily fluid sample. Applicant also argues there is not motivation to combine Holmes and Tucker because Tucker extracts a portion of the sample from the first spin. Applicant argues Tucker would perform both the hard spin and soft spin at either the first location or the second location. There is no teaching in Tucker to split the centrifugation steps. Applicant argues Tucker’s disclosure “In an embodiment, the PRP as disclosed herein is delivered into a syringe and is ready for immediate application” (Page 4, lines 21-22) to mean the centrifugations must be performed at a single location.

EXAMINER’S RESPONSE
Applicant’s arguments directed to Tucker are not persuasive. As set forth above, Applicant argues “the subsequent soft spin is the platelet-rich plasma (PRP) that was extracted from the sample”. This is not what the passage cited by the Applicant discloses. The disclosure states the following (page 4, lines 14-22 of the Provisional Application):

In an illustrative embodiment, at least a portion of the plasma layer (PPP) can be removed after a first centrifugation and before a second centrifugation. In embodiment, at least half, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% of the plasma layer (PPP) is removed. The removed PPP can be saved for other purposes, such as diluting a final PRP preparation or used for creating an autologous clot.
Following removal of at least a portion of PRP, the remaining blood components can be transferred to a second container (e.g., a centrifuge tube, a syringe (e.g., an Arthrex ACP® double syringe). In an embodiment, the PRP as disclosed herein is delivered into a syringe and is ready for immediate application.

Therefore the art does not teach “the subsequent “soft” spin is the platelet-rich plasma (PRP) that was extracted from the sample” as alleged by Applicant. Further, placement of blood components in a centrifuge tube or a double syringe is not an explicit teaching that centrifugation occurs on only specific components. Further, Applicant appears to argue removal of some PPP by Tucker would mean the samples centrifuged in the hard and soft spin are not the same. This argument is not persuasive. 

Examiner notes the Provisional Application of Tucker discloses the following (page 2, lines 18-22): “In an embodiment, a method of fractionating whole blood includes 



Further, Examiner notes Holmes is relied upon because it teaches centrifugation in “a” vessel (hence, one vessel). The art teaches centrifugation of a vessel at the first and second location (see page 6 of Office Action, lines 1-5). As set forth above, Applicant also argues there is not motivation to combine Holmes and Tucker because it extracts a portion of the sample from the first spin. Examiner reiterates this is optional, as Tucker teaches PPP “can” be removed if it is to be used for other purposes, such as if being used to prepare an autologous clot (see page 4, line 18). Therefore this step is not required. As set forth above, Applicant argues Tucker would perform both the hard spin and soft spin at either the first location or the second location. Examiner points out Holmes is relied upon because it teaches centrifugation can be performed at a first and second location. The deficiency of Holmes is that is silent regarding the speed at which the sample is centrifuged. Tucker is relied upon because it teaches the speed of two centrifugation spins that meet the claim limitations. While Tucker teaches PRP is ready for immediate application, this does not mean the centrifugations are required to happen at a single location. Contrary to Applicant’s arguments, Tucker does not teach the centrifugations must occur at a single location.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653